Citation Nr: 1604574	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  14-22 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an initial compensable rating for cervicogenic headaches. 

2. Entitlement to an increased rating in excess of 10 percent for cervical spine strain.

3. Entitlement to an initial rating in excess of 30 percent for anxiety disorder, not otherwise specified (NOS). 

4. Entitlement to an increased rating in excess of 20 percent for lumbar spine disc bulges with subjective radicular symptoms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel
INTRODUCTION

The Veteran served on active duty from June 1992 to October 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 and August 2014 rating decisions of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO). 

A claim for increased rating includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009). As the Veteran is currently working and has not alleged unemployability, no TDIU claim is inferred.

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The issue of entitlement to an increased rating in excess of 20 percent for lumbar spine disc bulges with subjective radicular symptoms is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's service-connected cervicogenic headaches are manifested by subjective complaints of pain, but objectively, no evidence of headaches with characteristic prostrating attacks. 

2. The Veteran's service-connected cervical spine strain, is manifested by subjective complaints of pain, but objectively, no evidence of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

3. The Veteran's service-connected anxiety disorder, NOS, has been manifested by anxiety, chronic sleep impairment, and panic attacks that occur weekly or less often, with no speech or communication abnormalities, no gross impairment of memory, no impaired judgment or thinking, or difficulty in establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for cervicogenic headaches are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Codes (DC) 8100, 8199 (2015).

2. The criteria for an increased rating in excess of 10 percent for the cervical spine strain are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code (DC) 5237 (2015).

3. The criteria for an initial rating in excess of 30 percent for anxiety disorder, NOS, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic Code (DC) 9413 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate the claim, including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the obligation of VA to assist a claimant in obtaining this evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

With regard to the Veteran's initial rating claims for his service-connected anxiety and headaches, this appeal arises from disagreement with initial ratings following the grants of service connection. Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Turning to the Veteran's increased rating claim for his service-connected cervical spine disability, the June 2013 letter from the RO advised the Veteran of the evidence necessary to establish a claim of entitlement to an increased rating. Although the June 2013 letter did not advise him of the diagnostic code used to rate the disability, pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); the U.S. Court of Appeals for Veteran's Claims (Court) subsequently held that VCAA notice in a claim for increased rating need not be "veteran specific" and need not include reference to impact on daily life or rating criteria. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009). For these reasons, VA has satisfied its duty to notify.

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993). The RO obtained his service treatment records (STRs), VA outpatient treatment records, private treatment records, and arranged for VA compensation examinations in October 2013, to assess the etiology and severity of his service-connected anxiety, cervical spine disability, and headaches.

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues have been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2015).

The Merits of the Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness. Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Cervicogenic Headaches

The Veteran contends that a compensable rating warranted for his service-connected cervicogenic headaches. 

The Veteran's entire history is to be considered when making disability ratings. 38 C.F.R. § 4.1. If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected headaches are currently rated as 0 percent disabling under 38 C.F.R. § 4.124a, DC 8199-8100. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned. 38 C.F.R. § 4.27. Here, the hyphenated diagnostic code indicates that the Veteran's headaches are rated by analogy under the criteria for migraines (DC 8100). A 0 percent rating is assigned under DC 8100 for migraines with less frequent attacks. A 10 percent rating is assigned under DC 8100 for migraines with characteristic prostrating attacks averaging 1 in 2 months over the last several months. A 30 percent rating is assigned under DC 8100 for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months. A maximum 50 percent rating is assigned under DC 8100 for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. Id.

The rating criteria do not define "prostrating;" nor has the Court. Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes DC 8100 verbatim but does not specifically address the matter of what is a prostrating attack.). By way of reference, the Board notes that according to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th ed. 2007), "prostration" is defined as "complete physical or mental exhaustion." A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

In October 2013, the Veteran was afforded a VA examination for his service-connected headaches. He reported developing tension headaches in 2006, and having daily headaches since that time. He described the headaches as lasting approximately two hours with associated neck pain. He explained that the pain is localized only to one side of the head and worsens with physical activity. He admitted to the pain lasting less than a day. He stated that medication usually alleviates the headaches but the headaches return at night. The Veteran informed the examiner that the headaches are on both sides of his head, and he denied nausea, sensitivity to light or sound, and sensitivity to changes in vision associated with the headaches. 

Upon physical examination testing, the examiner determined that the Veteran's headaches do not have characteristic prostrating attacks of migraine headache pain or prostrating attacks of non-migraine headache pain. The examiner indicated that the service-connected headaches do not impact his ability to work. He was diagnosed with cervicogenic headaches. 

VA outpatient treatment records and private treatment records reflect no complaints or treatment for the Veteran's service-connected cervicogenic headaches. 

Based upon the evidence of record, a compensable rating is not warranted for the Veteran's service-connected cervicogenic headaches. As previously stated, in order to warrant a compensable rating under DC 8100, the Veteran's headaches must be with characteristic prostrating attacks averaging one in 2 months over last several months. Such has not been shown in this case. In fact, the October 2013 examiner concluded that the Veteran's service-connected headaches do not have characteristic prostrating attacks of migraine headache pain or prostrating attacks of non-migraine headache pain. Without evidence of prostrating attacks, a compensable rating is not warranted for the Veteran's service-connected cervicogenic headaches. 

As noted above, the Veteran's symptoms are not productive of, or consistent with, the criteria for a compensable rating. The Board has duly considered staged ratings, pursuant to Hart, supra, but finds the 0 percent rating assigned is appropriate for the entire rating period.

The Veteran has submitted no evidence showing that his service-connected cervicogenic headaches have markedly interfered with his employment status beyond that interference contemplated by the assigned rating and there is also no indication that this service-connected headaches has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal. Rather, all symptoms described above have been fully contemplated by the criteria of DC 8100, taking into account 38 C.F.R. §§ 4.40 and 4.45 as well. A remand to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases is not appropriate. See Thun v. Peake, 22 Vet. App. 11 (2008).

The preponderance of the evidence is against the Veteran's claim for an initial compensable rating, and the appeal is denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Cervical Spine Strain

The Veteran contends that a higher rating is warranted for his service-connected cervical spine disability. 

The Veteran filed an increased rating claim in January 2013. The Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1. However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary 

concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). That is to say, the Board must consider whether there have been times when his service-connected cervical spine disability has been more severe than at others, and rate it accordingly.

The Veteran's service-connected cervical spine disability is currently evaluated is currently evaluated under 38 C.F.R. § 4.71a, DC 5237. All spinal disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine. Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 5243), whichever method results in the higher evaluation. 

The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a 40 to 100 percent evaluation for unfavorable ankylosis of the spine. 38 C.F.R. § 4.71a, DCs 5235 to 5243. The pertinent criteria are as follows: 
Unfavorable ankylosis of the entire spine - 100 percent disabling.

Unfavorable ankylosis of the entire cervical spine - 40 percent disabling. 

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine - 30 percent disabling. 

Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis - 20 percent disabling. 

Forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height - 10 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2015). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. A 40 percent rating is warranted for incapacitating episodes having a total duration of least 4 weeks but less than 6 weeks during the past 12 months. A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. 38 C.F.R. § 4.71a, DC 5243 (2015). An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Id. at Note (1) (2015). 

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees. Id. at Note (2).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995). Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 
Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing. See 38 C.F.R. §§ 4.40, 4.45 (2013). Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In October 2013, the Veteran was afforded a VA examination for his service-connected cervical spine disability. He reported increased pain in the neck, along with stiffness. He described the pain as intermittent with no aggravating factors. He rated the pain at an 8 out of 10, in terms of intensity. The Veteran also admitted to having flare-ups, which cause weakness, fatigability, incoordination, and additional limitation in range of motion. The examiner noted that the Veteran was unable to quantify the degree of range of motion loss. The Veteran admitted to walking one mile daily on a treadmill and body boarding every other week despite his neck pain.

Upon physical examination testing, the examiner noted the absence of localized tenderness or pain to palpation for joints/soft tissue of the cervical spine as well as guarding or muscle spasms. Range of motion testing reflected forward flexion to 45 degrees or greater with pain at 35 degrees, extension to 45 degrees or greater with pain at 40 degrees, right lateral flexion to 40 degrees with pain at 35 degrees, left lateral flexion to 40 degrees with pain at 35 degrees, right lateral rotation to 70 degrees with pain at 70 degrees, and left lateral rotation to 70 degrees with pain at70 degrees. Upon repetitive-use testing after three repetitions, range of motion testing showed post-test flexion to 45 degrees or greater, post-test extension to 45 degrees or greater, post-test right lateral flexion to 40 degrees, post-test left lateral flexion to 40 degrees, post-test right lateral rotation to 70 degrees, and post-test left lateral rotation to 70 degrees. There was no additional limitation in range of motion of the cervical spine following repetitive-use testing, but there was functional loss and/or functional impairment with contributing factors of excess fatigability and pain on movement. Muscle strength testing, reflex testing, and sensory testing results were all normal and there were no signs of muscle atrophy. There was no radicular pain, any other signs or symptoms due to radiculopathy, any other neurologic abnormalities related to the cervical spine disability, or evidence of IVDS of the cervical spine. The examiner concluded that the Veteran's service-connected cervical spine disability does not impact his ability to work and diagnosed him with cervical spine strain. 

VA outpatient treatment records reflect continuing complaints and treatment for the Veteran's cervical spine disability. However, no range of motion testing was conducted at the outpatient visits.

Applying the facts in this case to the criteria set forth above, the criteria for a disability rating in excess of 10 percent has not been met. As previously stated, in order to warrant the next-higher 20 percent rating under the General Rating Formula, the Veteran must demonstrate forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Such has not been shown in this case. At the October 2013 examination, the Veteran demonstrated forward flexion to 45 degrees or greater and the combined range of motion of the cervical spine was to 310 degrees. The examiner also concluded that there was no evidence of guarding or muscle spasms of the cervical spine. Therefore, a rating in excess of 10 percent for the Veteran's service-connected cervical spine disability under the General Rating Formula is not warranted. 

A higher rating is also not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. At no time has the Veteran experienced an incapacitating episode associated with his service-connected cervical spine disability. More importantly, there is no evidence of the Veteran being diagnosed with IVDS. Specifically, the October 2013 examiner noted that the Veteran did not have IVDS of the cervical spine. A rating in excess of 10 percent for the Veteran's service-connected cervical spine disability is not warranted based on the frequency of physician prescribed incapacitating episodes as contemplated by DC 5243

The General Rating Formula also provides that neurologic abnormalities associated with disabilities of the spine are to be separately evaluated under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, General Rating Formula, Note (1). The October 2013 examiner did not mention any neurologic abnormalities or findings related to the service-connected cervical spine disability. Specifically, the examiner reported that muscle strength testing, reflex testing, and sensory testing results all showed normal results. Thus, the medical evidence of record does not show associated objective neurologic abnormalities of bowel or bladder impairment so that a separate neurological disability rating, as it applies to his service-connected cervical spine disability is warranted. 

The Board has considered whether an additional rating is available based on degenerative arthritis of the spine under DC 5003, however, such is not warranted in this case. The October 2013 examiner found no evidence that the Veteran suffers from degenerative joint disease of the lumbar spine. As such, DC 5003 would not assist the Veteran in obtaining a higher disability rating. See 38 C.F.R. § 4.71a, DC 5003.

The Board has also considered whether a higher rating is warranted on the basis of functional loss due to pain, weakness, fatigability, or incoordination. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The October 2013 examiner noted that the Veteran had functional loss and/or functional impairment of the cervical spine with contributing factors of excess fatigability and pain on movement.  However, as noted above, upon repetitive-use testing, there was no additional loss in range of motion. Although the evidence does show that the Veteran experiences painful motion, excess fatigability less movement than normal; it does not result in a higher rating unless it actually results in additional functional loss. See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.

As noted above, the Veteran's symptoms are not productive of, or consistent with, the criteria for a compensable rating. The Board has duly considered staged ratings, pursuant to Hart, supra, but finds the 10 percent rating assigned is appropriate for the entire rating period.

The Veteran has submitted no evidence showing that his cervical spine disability has markedly interfered with her employment status beyond that interference contemplated by the assigned rating and there is also no indication that this service-connected cervical spine disorder has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal. Rather, all symptoms described above have been fully contemplated by the criteria of DC 5237, taking into account 38 C.F.R. §§ 4.40 and 4.45 as well. A remand to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases is not appropriate. See Thun v. Peake, 22 Vet. App. 11 (2008).

The Veteran is competent to report his symptoms, and the Board does not doubt the sincerity of the Veteran's belief that his service-connected lumbar cervical spine disability has worsened. However, the objective clinical findings do not support his assertions for the reasons stated above. The preponderance of the evidence is against the Veteran's claim and an increased rating in excess of 10 percent for cervical spine strain, must be denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Anxiety Disorder, NOS

The Veteran contends that an increased rating is warranted for his service-connected anxiety disorder. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007).
The Veteran's service-connected anxiety has been rated under the general rating formula for mental disorders. See 38 C.F.R. § 4.130, DC 9413. 

Under the general formula for rating mental disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name. 

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness. Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994). See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995). A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

In October 2013, the Veteran was afforded a VA examination. The Veteran reported not receiving any psychiatric treatment prior to and during his military service. After discharge from service, the Veteran reported being initially treated for adjustment disorder, which evolved into anxiety disorder, NOS. He denied having a history of involvement with psychotherapy or a history of psychiatric hospitalization, but admitted to taking prescribed medication for his service-connected anxiety. The Veteran reported being married for six years with two small children. He reported his family life being "really good." He admitted to spending his free time with his children, dog, friends, and community church. The Veteran reported working full-time as a controls systems specialist at Solar Turbines for twelve years. He denied significant functional limitations with regard to his service-connected anxiety.

Upon mental status testing, the examiner noted the presence of anxiety, panic attacks that occur weekly or less often, and chronic sleep impairment. There was no evidence of suicidal behavior or psychosis. The examiner diagnosed the Veteran with anxiety disorder, NOS, and concluded that there was occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication. 

VA outpatient treatment records reflect the Veteran receiving VA treatment in August 2009, for complaints of anxiety and depressive symptoms related to chronic pain. He was diagnosed with an adjustment disorder with mixed anxiety and depressed mood. He was assigned a GAF score of 62. At the time of the visit, he was offered services, but refused them. Thereafter, the Veteran returned to his local VA outpatient treatment facility in March 2010. VA outpatient treatment records reflect the Veteran being prescribed medication for anxiety. In March 2010, the Veteran visited his local VA facility for mood medication management. The Veteran reported having a new baby, but stressed about the pressures of balancing life and work. Mental status testing showed a well-dressed, well-groomed, polite Veteran. He was noted has having good eye contact with a good mood. His affect was euthymic. His speech was of normal (nl) volume and unpressured. His thoughts were linear and coherent. There were no suicidal delusions, homicidal delusions, auditory hallucinations, or visual hallucinations. The Veteran displayed good insight, judgment, concentration, memory, and language. He was assessed with anxiety, NOS. 

Applying the facts in this case to the criteria set forth above, the criteria for a rating in excess of 30 percent has not been met under the general rating formula for mental disorders. In this case, the October 2013 examiner concluded that the Veteran's service-connected anxiety only results in occupational and social impairment due to mild or transient symptoms which decreased work efficient and ability to perform occupational tasks only during periods of significant stress, or; symptoms were controlled by medication. This degree of impairment warrants only 10 percent rating under the rating criteria. Although the October 2013 examiner concluded that the Veteran has panic attacks that occur weekly or less often, the examiner did not indicate that the panic attacks occurred more than once a week in order to receive the next-higher 50 percent rating. There is no evidence of a flattened affect, speech problems, difficulty understanding complex commands, impairment of short and long-term memory, impaired judgment; impaired abstract thinking; or disturbances of motivation and mood. There is also no evidence of difficulty in establishing and maintaining effective work and social relationships. In fact, at the October 2013 examination, the Veteran admitted that his family life was really good. He informed the examiner of working full-time, spending time with his children, dog, and friends, as well as being involved with a community church. 

The Board has considered the Veteran's GAF score of 62 at the August 2009 VA outpatient treatment visit. Such GAF score is indicative of some mild symptoms, but when considering the evidence as a whole, does not justify assignment of the next-higher 50 percent rating. A rating is based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a) (2015). As noted above, the Veteran's symptoms are not productive of, or consistent with, the criteria for a 50 percent rating.

As noted above, the Veteran's symptoms are not productive of, or consistent with, the criteria for a compensable rating. The Board has duly considered staged ratings, pursuant to Hart, supra, but finds the 30 percent rating assigned is appropriate for the entire rating period.

The Veteran has submitted no evidence showing that his anxiety disorder has markedly interfered with his employment status beyond that interference contemplated by the assigned rating and there is also no indication that this service-connected cervical spine disorder has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal. Rather, all symptoms described above have been fully contemplated by the criteria of DC 9413, taking into account 38 C.F.R. §§ 4.40 and 4.45 as well. A remand to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases is not appropriate. See Thun v. Peake, 22 Vet. App. 11 (2008).
The Veteran is competent to report his symptoms, and the Board does not doubt the sincerity of the Veteran's belief that his service-connected anxiety disorder has worsened. However, the objective clinical findings do not support his assertions for the reasons stated above. The preponderance of the evidence is against the Veteran's claim and an increased rating in excess of 30 percent for anxiety disorder, NOS, must be denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

An initial compensable rating for cervicogenic headaches is denied. 

An increased rating in excess of 10 percent for cervical spine strain is denied. 

An initial rating in excess of 30 percent for anxiety disorder, NOS, is denied. 


REMAND

Remand is required for issuance of a statement of the case (SOC) on the issue of entitlement to an increased rating in excess of 20 percent for lumbar spine disc bulges with subjective radicular symptoms. In September 2014, the Veteran expressed disagreement with the August 2014 rating decision that discussed the claim; however, no SOC has been issued addressing the claim. Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue a SOC to the Veteran and his representative, addressing the issue of entitlement to an increased rating in excess of 20 percent for lumbar spine disc bulges with subjective radicular symptoms. The Veteran and his representative must be advised of the time limit in which he may file a Substantive Appeal. Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order. 

2. After accomplishing any additional development deemed appropriate, readjudicate the claim remaining on appeal. If the benefit sought in connection with the claim remains denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


